Appeal from an order of the Supreme Court, Erie County (John M. Curran, J), entered March 11, 2010 in a personal injury action. The order, among other things, granted in part the motion of defendants-third-party plaintiffs Bechtel Corporation and Bechtel National, Inc. for leave to reargue their motion for summary judgment.
It is hereby ordered that the order so appealed from is affirmed without costs.
Same memorandum as in Dahar v Holland Ladder & Mfg. Co. (79 AD3d 1631 [2010]). Present — Scudder, P.J., Smith, Carni, Lindley and Green, JJ.